Name: Commission Regulation (EEC) No 2410/87 of 7 August 1987 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: competition
 Date Published: nan

 No L 219/28 Official Journal of the European Communities 8 . 8 . 87 COMMISSION REGULATION (EEC) No 2410/87 of 7 August 1987 amending Regulation (EEC) No 2006/80 determining the intervention centres for cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular Article 3 (7) thereof, Whereas Council Regulation (EEC) No 1 145/76 (3) lays down the rules applicable for determining intervention centres for cereals ; Whereas the intervention centres were determined by Commission Regulation (EEC) No 2006/80 (4), as last amended by Regulation (EEC) 2204/86 (*) ; whereas, follo ­ wing the consultation provided for by Article 3 (7) of Regulation (EEC) No 2727/75, the list of the said centres should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, the 'Chatillon-sur-Seine" centre as regards maize alone are replaced by the 'Mirebeau-sur-BÃ ¨ze' centre for common wheat ;  In the department of ' IsÃ ¨re', the 'Bourgoin-Jailleux' centre is replaced by the 'Salaize-sur-Sanne' centre ;  In the department of 'Meurthe-et-Moselle', the 'Einville' centre is replaced by the 'LunÃ ©ville' centre ;  In the department of 'Ardeche', the 'Pouzin' centre is also considered as an intervention centre for durum wheat. 2. Part 'FEDERAL REPUBLIC OF GERMANY' :  in the 'Land Bayern', the 'GrafenwÃ ¶hr' centre is replaced by the 'Sulzbach-Rosenberg' centre ;  In the 'Land Niedersachsen' the 'Vienenburg' centre is replaced by the 'Peine' centre . HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2006/80 is hereby amended as follows : 1 . Part 'FRANCE' :  In the department of 'Cote-d'Or', the 'Beaumont' centre as regards common wheat and barley and Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 182,. 3 . 7. 1987, p. 40 . (3 OJ No L 130, 19 . 5 . 1976, p. 8 . (4) OJ No L 197, 30 . 7 . 1980 , p . 1 . 0 OJ No L 191 , 15 . 7 . 1986, p . 13 .